Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Reasons for Allowance
Claims 1-6 are allowed.  
The following is an examiner’s statement of reason for allowance:  
	With respect to claim 1, He (U.S. Pat. 9,600,524 B2) discloses a safety assessment apparatus comprising: a database storage configured store an original database composed of a plurality of records and a secure database that conceals the original database (i.e., “, in order to perform distance calculation, the enrolled fingerprint needs to be exposed, which might pose a security risk if the system is compromised: unlike a password, a compromised fingerprint cannot be simply replaced. By using feature expansion at the enrolment stage (set representation), it becomes possible to authenticate an input fingerprint simply by checking if its hash value matches an enrolled one… This is in contrast with the naïve application of hash functions, where there is only one hash value of the original enrolled fingerprint, and thus it is not possible to do approximate matching without accessing the enrolled fingerprint itself” (col. 11, lines 17-25) and “ When a fingerprint G is submitted for authentication, the following process may be used to authenticate the fingerprint” (col. 11, lines 45-52) so there are original fingerprint data set and the fingerprint G is summited for authentication is secure database as claimed invention); and processing circuitry configured to:  for each record in the secure database, a neighbor record set having a predetermined neighborhood number by a neighbor search of the original database (i.e., “A k-d tree is a data structure often used for search in a multidimensional space. Though the k-d tree algorithm provides a systematic way to perform the nearest-neighbor search, its computational complexity is much higher than that of bloom filters” (col. 3, lines 50-65)); calculate, for each record i.e., “A k-d tree is a data structure often used for search in a multidimensional space. Though the k-d tree algorithm provides a systematic way to perform the nearest-neighbour search, its computational complexity is much higher than that of bloom filters. Furthermore, since the k-d tree algorithm performs or approximates the nearest-neighbour search, the returned results might not satisfy the distance constraint d(x, y)≦δ. As such, additional checking might be necessary to reject these results”(col. 3, lines 50-67 and col. 4, lines 1-2)); however, combination or individual of Rajendra Bose et al. does not discloses wherein calculate, for each record in the secure database, a re-identification rate of the record based on whether a record in the original database corresponding to the record in the secure database matches the nearest neighbor record; and calculate a re-identification rate of the secure database based on the re-identification rate calculated for each record in the secure database.  
	Closes references:                                                                                                                                                                                                 U.S. Pub 2018/0210907 A1 discusses the search all neighbor index using the hashing (fig. 5, 0107).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/HUNG T VY/                Primary Examiner, Art Unit 2163                                                                                                                                                                                        	February 26, 2022